DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III in the reply filed on February 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1).
Regarding claim 1, Chen discloses a method of forming a semiconductor device, the method comprising:
forming a conductive pillar over a first side of a carrier (FIG. 2: 206 over 100, see paragraph 0018);
attaching a backside of a die to the first side of the carrier (FIG. 3: 310, see paragraph 0021);
forming a molding material over the first side of the carrier around the die and around the conductive pillar (FIG. 4: 416, see paragraph 0023);
forming a redistribution structure over the die, the conductive pillar, and the molding material (FIG. 5: 518, see paragraph 0025);
removing the carrier, wherein after removing the carrier, a first end of the conductive pillar distal to the redistribution structure is exposed (FIG. 7: 206 exposed after carrier removal, see paragraph 0037); and
bonding a semiconductor package to the first end of the conductive pillar (FIG. 9: 934, see paragraph 0040).
Chen is silent in regards to forming a heat sink on the backside of the die, the heat sink being between the semiconductor package and the die.
Kim discloses forming a heat sink on the backside of the die, the heat sink being between the semiconductor package and the die (FIG. 1B: 130/140, see paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Chen so as to form a package having enhanced heat dissipation characteristics and reliability (see paragraph 0066).
Regarding claim 2, Chen, as previously modified by Kim, discloses forming the heat sink comprises depositing a thermally conductive material on the backside of the die (see Kim FIG. 1B: 130, see paragraph 0028).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1) as applied to claim 2 above, and further in view of Li et al. (U.S. Pub. No. 2015/0136303 A1).
Regarding claim 3, the combination of Chen and Kim is silent in regards to specific values for thermal conductivity of the thermally conductive layer.
Applicant claims a thermal conductivity between about too watts per meter-kelvin (W/(m-k)) and about 400 W/(m-k)
Li discloses specific values of thermal conductivity for a thermally conductive layer (see paragraph 0008). It would have been obvious from the teachings of Li, which discloses the general conditions of the claim, to optimize the thermal conductivity of the thermally conductive layer of the combination. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, the combination of Chen and Kim is silent in regards to specific values for the heat capacity of the thermally conductive layer.
Applicant claims a heat capacity of about 1700 joules per gram per degree Celsius (J/ (g °C)) or larger.
Li discloses specific values of thermal conductivity for a thermally conductive layer (see paragraph 0008). It would have been obvious from the teachings of Li, which discloses the general conditions of the claim, to optimize the thermal conductivity of the thermally conductive layer of the combination. The motivation to do so is that "where the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1)  as applied to claims 1-2 above, and further in view of Huang et al. (U.S. Pub. No. 2009/0096115 A1).
Regarding claim 5, Chen discloses the backside of the die is attached to the first side of the carrier by an adhesive layer (FIG. 4: 312, see paragraph 0021). 
Chen, as modified by Kim, discloses forming a recess in the molding material, the recess exposing the backside of the die and forming the thermally conductive material in the recess and on the backside of the die (FIG. 1B: Kim forms 130/140 in a recess in the molding over the backside of the die).
The combination is silent in regards to removing the adhesive layer to form the recess in the molding.
Huang discloses removing the adhesive layer to form the recess in the molding and forming the thermally conductive material in the recess (FIGS. 6-7: adhesive 43 is removed from backside of the die to form a recess in molding; heat sink is formed in the recess in FIG. 7, see paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of the combination so as to form a space for receiving the heat dissipating member thus increasing heat dissipation efficiency (see paragraphs 0057-0058).
Regarding claim 6, Chen, as previously modified by Kim and Huang, discloses wherein a lower portion of the thermally conductive material fills the recess (see Kim FIG. 1B: 130 fills the recess in 150), and an upper portion of the thermally conductive material on the lower portion extends along an upper surface of the molding material distal to the redistribution 
Regarding claim 7, the combination discloses an upper surface of the thermally conductive material distal to the die is spaced apart from a lower surface of the semiconductor package facing the die (see Kim FIG. 1B: 140 is spaced apart from 160).
Regarding claim 8, under the broadest reasonable interpretation, the package can be interpreted to include underfill 936 of Chen which directly contacts upper surfaces of the molding and lower die. Under such an interpretation the combination of Chen and Kim discloses an upper surface of the thermally conductive material distal to the die physically contacts a lower surface of the semiconductor package facing the die as underfill 936 will contact top surfaces of 140 of Kim within the context of the combination.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1) as applied to claim 1 above, and further in view of Huang et al. (U.S. Pub. No. 2009/0096115 A1) and Kurosawa (U.S. Pub. No. 2018/0374773 A1).
Regarding claim 9, Chen discloses the backside of the die is attached to the first side of the carrier by an adhesive layer (FIG. 4: 312, see paragraph 0021). 
Chen, as modified by Kim, discloses forming a recess in the molding material, the recess exposing the backside of the die and forming the heat sink extending from the backside of the die to above an upper surface of the molding material distal from the redistribution structure (FIG. 1B: Kim forms 130/140 in a recess in the molding over the backside of the die).
The combination is silent in regards to removing the adhesive layer to form the recess in the molding; forming carbon nanotubes, the carbon nanotubes functioning as the heat sink.
Huang discloses removing the adhesive layer to form the recess in the molding and forming the thermally conductive material in the recess (FIGS. 6-7: adhesive 43 is removed from backside of the die to form a recess in molding; heat sink is formed in the recess in FIG. 7, see paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of the combination so as to form a space for receiving the heat dissipating member thus increasing heat dissipation efficiency (see paragraphs 0057-0058).
Kurosawa discloses forming carbon nanotubes, the carbon nanotubes functioning as the heat sink (FIG. 21: 56, see paragraph 0111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kurosawa, including the specific material of the heat sink, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material suitable for use as a thermally conducting heat sink. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1) as applied to claim 1 above, and further in view of Chan (U.S. Pub. No. 2005/0056365 A1).
Regarding claim 10, the combination of Chen and Kim is silent in regards to a metal paste.
Chan discloses forming the heat sink comprises forming a metal paste (see paragraph 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chan, including the specific material of the heat sink, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material suitable for use as a thermally conducting heat sink. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, the combination, as previously modified by Chan, discloses the metal paste comprises an adhesive material and a metal filler (see paragraph 0012).
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1) and Huang et al. (U.S. Pub. No. 2009/0096115 A1).
Regarding claim 12, Chen discloses a method of forming a semiconductor device, the method comprising: 
forming conductive pillars on a carrier (FIG. 2: 206 over 100, see paragraph 0018);
attaching a backside of a die to the carrier adjacent to the conductive pillars using an adhesive layer (FIG. 3: 310 attached using 312);
surrounding the die and the conductive pillars with a molding material (FIG. 4: 416, see paragraph 0023); 
forming a redistribution structure at a front side of the die, the redistribution structure electrically coupled to the die and first ends of the conductive pillars (FIG. 5: 518, see paragraph 0025); and
de-bonding the carrier (FIG.  7: carrier removed).
Chan is silent in regards to removing the adhesive layer to form a recess in the molding material; and forming a heat sink in the recess.
Kim discloses forming a heat sink (FIG. 1B: 130/140, see paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Chen so as to form a package having enhanced heat dissipation characteristics and reliability (see paragraph 0066).
Huang discloses removing the adhesive layer to form the recess in the molding and forming the heat sink in the recess (FIGS. 6-7: adhesive 43 is removed from backside of the die to form a recess in molding; heat sink is formed in the recess in FIG. 7, see paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of the combination so as to form a space for receiving the heat dissipating member thus increasing heat dissipation efficiency (see paragraphs 0057-0058).
Regarding claim 18, Chen discloses a method of forming a semiconductor device, the method comprising: 
attaching a die to a carrier using an adhesive layer (FIG. 3: 310 attached to 100 via 312, see paragraph 0023);
forming a conductive pillar over the carrier adjacent to the die (FIG. 3: 206, see paragraph 0018); 
surrounding the conductive pillar and the die with a molding material, wherein die connectors of the die and a first end surface of the conductive pillar are exposed at a first side of the molding material facing away from the carrier (FIG. 4: 416, connectors of 310 and 206 exposed from 416);
forming a redistribution structure at the first side of the molding material, the redistribution structure electrically coupled to the die and the conductive pillar (FIG. 5: 518, see paragraph 0025); 
removing the carrier (FIG. 7: carrier removed); and
bonding a semiconductor package to a second end surface of the conductive pillar opposing the first end surface (FIG. 9, see paragraph 0040).
Chan is silent in regards to removing the adhesive layer to form a recess in the molding material; and forming a heat sink in the recess by depositing a thermally conductive material in the recess on the die.
Huang discloses removing the adhesive layer to form the recess in the molding and forming the heat sink in the recess (FIGS. 6-7: adhesive 43 is removed from backside of the die to form a recess in molding; heat sink is formed in the recess in FIG. 7, see paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Huang to the teachings of the combination so as to form a space for receiving the heat dissipating member thus increasing heat dissipation efficiency (see paragraphs 0057-0058).
Kim discloses forming a heat sink by depositing a thermally conductive material in the recess on the die (FIG. 1B: 130/140, see paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Chen so as to form a package having enhanced heat dissipation characteristics and reliability (see paragraph 0066).
Claims 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1) and Huang et al. (U.S. Pub. No. 2009/0096115 A1) as applied to claim 12 above, and further in view of Li et al. (U.S. Pub. No. 2015/0136303 A1).
Regarding claim 13, the combination of Chen and Kim is silent in regards to specific values for thermal conductivity of the thermally conductive layer.
Applicant claims a thermal conductivity between about too watts per meter-kelvin (W/(m-k)) and about 400 W/(m-k)
Li discloses specific values of thermal conductivity for a thermally conductive layer (see paragraph 0008). It would have been obvious from the teachings of Li, which discloses the general conditions of the claim, to optimize the thermal conductivity of the thermally conductive layer of the combination. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Chen, as previously modified by Kim, discloses the thermally conductive material is formed to have a lower portion filling the recess in the molding material and have an upper portion extending along an upper surface of the molding material distal from the redistribution structure, wherein the upper portion extends beyond boundaries of the die (see Kim FIG. 1B: 130 is the lower portion, 140 the upper portion).
Regarding claim 17, Chen, as previously modified by Kim and Huang, discloses after forming the heat sink attaching a semiconductor package to second ends of the conductive pillars opposing the first ends (FIG. 9: 936; the process for forming the heat sink taught and motivated by Kim and Huang requires manipulating the backside of the die which requires these steps to be formed before the attaching step of Chen occurs). 
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2016/0163566 A1) in view of Kim et al. (U.S. Pub. No. 2016/0204080 A1), Huang et al. (U.S. Pub. No. 2009/0096115 A1) and Li et al. (U.S. Pub. No. 2015/0136303 A1)  as applied to claims 13 and 18 above, and further in view of Chan (U.S. Pub. No. 2005/0056365 A1).
Regarding claim 14, the combination of Chen and Kim is silent in regards to a metal paste.
Chan discloses forming the heat sink comprises forming a metal paste (see paragraph 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chan, including the specific material of the heat sink, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material suitable for use as a thermally conducting heat sink. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 15, the combination, as previously modified by Chan, discloses the metal paste comprises an adhesive material and a metal filler (see paragraph 0012).
Regarding claim 19, the combination of Chen and Kim is silent in regards to a metal paste.
Chan discloses forming the heat sink comprises forming a metal paste (see paragraph 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chan, including the specific material of the heat sink, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material suitable for use as a thermally conducting heat sink. 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 20, under the broadest reasonable interpretation, the package can be interpreted to include underfill 936 of Chen which directly contacts upper surfaces of the molding and lower die. Under such an interpretation the combination of Chen and Kim discloses the metal paste extends continuously from the die to a first side of the semiconductor package facing the die as underfill 936 will contact top surfaces of 140 of Kim within the context of the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819